UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


LASHAN DANITA DANIELS,

            Plaintiff,

       v.                                                          Civil Action No. 14-665
                                                                            DAR
DISTRICT OF COLUMBIA,

             Defendant.



                                  MEMORANDUM OPINION

       Plaintiff Lashan Daniels commenced this action pursuant to the Individuals with

Disabilities Education Act (“IDEA”), 20 U.S.C. §§ 1400 et seq., seeking judicial review of a

hearing officer’s determination with respect to M.C., her minor child. Complaint (ECF No. 1) ¶

1. Plaintiff alleges that M.C. is a student eligible for special education services, and that District

of Columbia Public Schools (“DCPS”) denied M.C. a free appropriate public education (“FAPE”).

Id. ¶¶ 11–15. This matter was referred to the undersigned for full case management, and the parties

filed cross-motions for summary judgment in accordance with the undersigned’s scheduling order.

Referral (ECF No. 3); Plaintiff’s Motion for Summary Judgment (ECF No. 18); Defendant’s Cross

Motion for Summary Judgment (ECF No. 20). The undersigned recommended that Plaintiff’s

motion be granted in part, and that DCPS’s motion be denied. Report & Recommendation

(“R&R”) (ECF No. 24) at 15. The Court (Chutkan, J.) adopted the undersigned’s Report and

Recommendation on September 29, 2015. Order (ECF No. 28).

       Plaintiff now seeks to recover $92,688.92 in attorneys’ fees and costs incurred in

connection with the litigation. Plaintiff’s Motion for Fees and Costs (“Pl.’s Mot.”) (ECF No. 30)
Daniels v. District of Columbia                                                                                     2


at 1. With the consent of the parties, this case was reassigned to the undersigned for all purposes.

Notice of Consent (ECF No. 33) at 1. Upon consideration of the motion; the memoranda in support

thereof and in opposition thereto; the reply memorandum; the exhibits offered by the parties; and

the entire record herein, the undersigned will grant Plaintiff’s motion in part.


CONTENTION OF THE PARTIES

        Plaintiff asserts that she is entitled to an award of reasonable attorneys’ fees because she is

a “prevailing” party based on the hearing officer’s determination that DCPS failed to provide a

BIP and the court’s decision that DCPS denied M.C. a FAPE. See Memorandum in Support of

Plaintiff’s Motion for Fees and Costs (“Pl.’s Mem.”) (ECF No. 30) at 4. DCPS counters that

Plaintiff is a “partially” prevailing party, thus the fees must be denied or significantly reduced,

because Plaintiff’s motion for summary judgment was granted only in part.                           Defendant’s

Opposition to Plaintiff’s Motion for Fees and Costs (“Opp’n”) (ECF No. 31) at 4. Plaintiff, in her

reply, argues that she is entitled to a full recovery of attorneys’ fees and costs because she prevailed

on all claims that were ripe. See Plaintiff’s Reply to Opposition to Motion for Fees and Costs

(“Reply”) (ECF No. 32) at 1–4.

        Plaintiff argues that the requested fees are reasonable in terms of both the requested rates

and the claimed hours. Pl.’s Mem. at 5, 6. In support, Plaintiff argues that the “updated” Laffey

Matrix should be used to establish the prevailing market rates in the community because IDEA

litigation is “complex.” Id. at 6–7. 1 DCPS argues that IDEA cases are not considered complex

federal litigation, citing cases where the court granted 75% of the Laffey Matrix rates for prevailing


1
  The Laffey matrix is “a schedule of charges based on years of experience developed in Laffey v. Northwest
Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983), rev'd on other grounds, 746 F.2d 4 (D.C. Cir. 1984), cert.
denied, 472 U.S. 1021 [105 S. Ct. 3488, 3489, 87 L. Ed. 2d 622] [ ](1985).” Covington v. Dist. of Columbia, 57 F.3d
1101, 1105 (D.C. Cir. 1995) (footnote omitted). The Civil Division of the United States Attorney’s Office for the
District of Columbia updates and maintains a Laffey matrix, available at https://www.justice.gov/usao-
dc/file/796471/download.
Daniels v. District of Columbia                                                                     3


plaintiffs. Opp’n at 5–9. In reply, Plaintiff argues that DCPS failed to produce sufficient evidence

to rebut the presumption of reasonableness. See Reply at 5–7.


APPLICABLE STANDARDS

        In actions for attorney’s fees that are brought pursuant to the IDEA, “the court, in its

discretion, may award reasonable attorneys’ fees as part of the costs” to the prevailing party. 20

U.S.C. § 1415(i)(3)(B)(i). In evaluating such a request, the court must first determine “whether

the party seeking attorney’s fees is the prevailing party,” and if so, must then evaluate whether the

requested fees are reasonable. Wood v. District of Columbia, 72 F. Supp. 3d 13, 18 (D.D.C. 2014)

(citing Staton v. District of Columbia, No. 13-773, 2014 WL 2700894, at *3 (D.D.C. June 11,

2014), adopted by 2014 WL 2959017 (D.D.C. July 2, 2014); Douglas v. District of Columbia, 67
F. Supp. 3d 36, 40 (D.D.C. 2014)).

        As this Circuit has recently observed, “[t]he IDEA provides no further guidance for

determining an appropriate fee award.” Eley v. District of Columbia, 793 F.3d 97, 100 (D.C. Cir.

2015). Thus, the common mechanism for the determination of a reasonable award is generally

“the number of hours reasonably expended” multiplied by a reasonable hourly rate. Wood, 72 F.

Supp. 3d at 18 (citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)).


        Prevailing Party

        To qualify as a prevailing party, the party must obtain at least “some relief” from the court.

Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 603

(2001); see also Alegria v. District of Columbia, 391 F.3d 262, 264 (D.C. Cir. 2004) (applying the

prevailing party analysis in the IDEA context). In determining whether the party moving for fees

is a prevailing party, courts apply a three-prong test: “(1) there must be a ‘court-ordered change in

the legal relationship’ of the parties; (2) the judgment must be in favor of the party seeking the
Daniels v. District of Columbia                                                                       4


fees; and (3) the judicial pronouncement must be accompanied by judicial relief.” District of

Columbia v. Straus, 590 F.3d 898, 901 (D.C. Cir. 2010) (citation omitted).

         Even if a party prevailed on his or her claims, the extent of the party’s success is “a crucial

factor in determining the amount of an award of attorney’s fees.” Hensley, 461 U.S. at 438. A

reduced fee award is appropriate if the relief is “limited” in comparison to the scope of the litigation

as a whole. Id. However, there is no precise rule or formula for making these determinations. Id.

at 436–37. In so doing, the court may “attempt to identify specific hours that should be eliminated”

or “reduce the award to account for the limited success.” Id.


        Reasonable Rate

        The party requesting fees “bears the burden of establishing the reasonableness of the hourly

rate sought,” and “must submit evidence on at least three fronts: the attorneys’ billing practices;

the attorneys’ skill, experience, and reputation; and the prevailing market rates in the relevant

community.” Wood, 72 F. Supp. 3d at 18–19 (internal quotation marks omitted) (citing In re

North, 59 F.3d 184, 189 (D.C. Cir. 1995)).

        In this jurisdiction, the Laffey Matrix serves as the commonly accepted benchmark for the

determination of prevailing market rates for attorneys’ fees in complex federal court litigation. See

Eley, 793 F.3d at 100.           “The prevailing market rate provides merely a starting point for

determining the reasonableness of a billing rate . . . . The fee applicant should also submit

evidence, including affidavits, regarding her counsel’s general billing practices, skill, experience

and reputation.” Wood, 72 F. Supp. 3d at 21 (quoting Baker v. D.C. Pub. Sch., 815 F. Supp. 2d
102, 114 (D.D.C. 2011)) (citations omitted) (internal quotation marks and alterations omitted).

        The judges of this Court have adopted varying approaches to the determination of the

prevailing market rate for attorneys’ fees in IDEA cases. Wood, 72 F. Supp. 3d at 19. “While
Daniels v. District of Columbia                                                                                 5


some judges of this court have applied full Laffey rates in IDEA cases, others have applied a rate

equal to three-fourths of the Laffey Matrix rate . . . where the underlying administrative proceedings

did not involve particularly complex matters.” Id. (quoting Haywood v. District of Columbia, No.

12-1722, 2013 WL 5211437, at *6 (D.D.C. Aug. 23, 2013)) (citations omitted); see also Gardill

v. District of Columbia, 930 F. Supp. 2d 35, 42 (D.D.C. 2013) (citations omitted) (“Some courts

find that the Laffey rate is presumptively reasonable . . . . Other courts treat the Laffey Matrix as

providing the highest rates that will be presumed to be reasonable when a court reviews a petition

for statutory attorneys’ fees . . . [and] impose lower rates where the defendant shows that the

proceedings for which compensation is sought were straightforward or otherwise not demanding

of counsel’s skills and experience.”) (internal quotation marks omitted).

        More recently, this court has cautioned that IDEA cases “take a variety of litigation paths”

and cannot be dismissed as “categorically routine or simple.” Sweatt v. District of Columbia, 82
F. Supp. 3d 454, 459 (D.D.C. 2015) (quoting Thomas, 908 F. Supp. 2d at 243). 2 Some judges in

this District “ha[ve] rejected the suggestion that IDEA administrative litigation is categorically

less complex than other forms of litigation, and reaffirm[ed] that IDEA cases are sufficiently

complex to allow application of the Laffey Matrix.” Id. (citations and internal quotation marks

omitted). Moreover, “[s]ince an attorney’s total fee award is determined by multiplying the

number of hours expended by the hourly rate, reducing the Laffey rates to reflect the brevity of the

case improperly accounts for the length of the proceedings twice.” Id. Thus, “[t]he complexity of




2
  By way of illustration, the undersigned has observed that “IDEA cases require ‘testimony from education experts
regarding whether a student has been denied a free and public education,’. . . and plaintiffs’ counsel must
‘understand the bureaucratic workings of [DCPS] . . . and . . . become conversant with a wide range of disabling
cognitive, emotional, and language-based disorders and the corresponding therapeutic and educational approaches.’”
Sweatt, 82 F. Supp. 3d at 460 (citations omitted).
Daniels v. District of Columbia                                                                                         6


the case is accounted for by the number of hours expended and should not be accounted for by a

blunt reduction of rates before applying the rates to the number of hours expended.” Id.

         While the Circuit thus far has declined to decide “whether IDEA litigation is in fact

sufficiently ‘complex’ to use [some version of the Laffey Matrix][,]” it has criticized the

mechanical application of the proposition “that IDEA cases, as a subset of civil rights litigation,

fail to qualify as ‘complex federal litigation.’” Eley, 793 F.3d at 105. In a concurring opinion, a

member of the Eley panel wrote that “I would simply add that in my view, the United States

Attorney’s Office Laffey matrix is appropriate for IDEA cases.” Id. at 105 (Kavanaugh, J.,

concurring). 3


         Reasonable Hours

         The party requesting fees also bears the burden of demonstrating the reasonableness of the

hours expended, and “may satisfy this burden by submitting an invoice that is sufficiently detailed

to permit the District Court to make an independent determination whether or not the hours claimed

are justified.” Wood, 72 F. Supp. 3d at 18 (citing Hensley, 461 U.S. at 433). If the party requesting

fees satisfies its burden, “there is a presumption that the number of hours billed and the hourly

rates are reasonable,” and “the burden then shifts to the [opposing party] to rebut” this

presumption. Id. (citations omitted) (internal quotation marks omitted).


         Allowable Costs

         Costs may be included as part of the award to a prevailing party. 20 U.S.C. § 1415(i)(3)(B).

In this jurisdiction, costs incurred for copying, faxing, and potage are customarily included in such



3
  In December, 2016, a different panel of the Circuit affirmed a District Court judge’s exercise of discretion to award
fees to an IDEA prevailing party at three-quarters of counsel’s Laffey rates. See Reed v. District of Columbia, 843
F.3d 517 (D.C. Cir. 2016). However, as that panel of the Circuit neither overturned Eley, nor held that IDEA
litigation, categorically, is not complex federal litigation, the undersigned concludes that Reed is limited to its facts.
Daniels v. District of Columbia                                                                  7


awards. McLam v. District of Columbia, 808 F. Supp. 2d 184, 190–91 (D.D.C. 2011) (citing

Kaseman v. District of Columbia, 329 F. Supp. 2d 20, 28 n.7 (D.D.C. 2004)); see also Holbrook

v. District of Columbia, 305 F. Supp. 2d 41, 46 (D.D.C. 2004) (costs for copying, faxing, and

postage “are traditionally considered part of a reasonable attorney’s fee.”) (citation omitted).

Mileage charges may be includes in awards, pursuant to IDEA, if they are routinely billed by an

attorney to her client. McLam, 808 F. Supp. 2d. at 91. Finally, parking costs are allowable in fee

awards in IDEA cases. DeLa Cruz v. District of Columbia, 82 F. Supp. 3d 199, 210 (D.D.C. 2015)

(finding that $18.00 charge for parking “should be reimbursed at cost[.]”).


DISCUSSION

        For the reasons discussed below, the undersigned concludes that Plaintiff is entitled to an

award of attorneys’ fees and costs in the amount of $56,890.77.


        Prevailing Party

        To quality as a “prevailing party,” Plaintiff must have: (1) experienced a court-ordered

change in her legal relationship with DCPS, (2) obtained a favorable judgment, and (3) received a

judicial pronouncement accompanied by some judicial relief. See Straus, 590 F.3d at 901. A party

does not have to succeed on every claim to be a prevailing party, because the court has discretion

to consider the extent to which the party prevailed on various issues when calculating fee awards.

Joaquin v. Friendship Pub. Charter Sch., No. CV 14-1119 (RC), 2016 WL 3034151, at *3 (D.D.C.

May 27, 2016) (citing Hensley, 461 U.S. at 433–37). “The touchstone of the prevailing party

inquiry must be the material alteration of the legal relationship of the parties in a manner which

Congress sought to promote in the fee statute.” Tex. State Teachers Ass’n v. Garland Indep. Sch.

Dist., 489 U.S. 782, 792–93 (1989). Where a plaintiff has obtained excellent results, the fee award
Daniels v. District of Columbia                                                                      8


to counsel should not be reduced “simply because the plaintiff failed to prevail on every contention

raised in the lawsuit.” Hensley, 461 U.S. at 435.

        Here, the undersigned finds that Plaintiff is a prevailing party because (1) the court’s

finding that DCPS denied M.C. a FAPE changed the legal relationship between the parties, (2)

Plaintiff obtained a favorable judgment through the court’s grant of her motion for summary

judgment, and (3) Plaintiff received the declaratory relief she sought.

        First, Plaintiff’s primary objective for initiating this action was to review the hearing

officer’s determination that Plaintiff “failed to meet her burden of proof that [M.C.] was denied a

FAPE.” See Compl. at 3; Administrative Record (“AR”) (ECF No. 14-1) at 10. This court

previously found that DCPS denied M.C. a FAPE by failing to devise an appropriate IEP in June

2013. See R&R at 11–13. Although the court’s relief was declaratory, no express order requiring

non-prevailing party to act is necessary for finding the “prevailing party status.” See Initiative &

Referendum Inst. v. U.S. Postal Serv., 794 F.3d 21, 24 (D.C. Cir. 2015) (finding that the plaintiffs

experienced a court-ordered change in their legal relationship with the defendant even without the

court’s express order to amend the defendant’s regulation).

        Plaintiff satisfied the remaining two prongs of the “prevailing party” test. The court’s order

granting Plaintiff’s motion for summary judgment in part was “in favor” of Plaintiff, “the party

seeking fees.” Straus, 590 F.3d at 901. Because the court issued a declaratory judgment in

Plaintiff’s favor, Plaintiff obtained a “judicial pronouncement,” which was “accompanied by

judicial relief.” Id.

        DCPS argues that Plaintiff is not entitled to an award of fees, or alternatively, that the fees

must be significantly reduced because Plaintiff is a “partially” prevailing party at most. Opp’n at

4. DCPS correctly argues that the degree of success is crucial in determining the amount of an
Daniels v. District of Columbia                                                                                        9


award of attorneys’ fees; however, the court finds that Plaintiff is still eligible for a fee award

because there was a material alteration of the legal relationship of the parties. See Joaquin, 2016
WL 3034151, at *5 (“[W]hen . . . the Court finds that a student was denied access to a free

appropriate public education, the student may recover reasonable attorney’s fees as the prevailing

party.”).

         The undersigned also rejects DCPS’s argument that the fees must be significantly reduced

due to Plaintiff’s limited success. 4 Indeed, among the three claims Plaintiff argued in her summary

judgment motion, she did not prevail only with respect to her request for an order requiring DCPS

to place and fund M.C. at New Beginnings Vocational Program. See R&R at 14. However, the

fee award should not be reduced “simply because the plaintiff failed to prevail on every contention

raised in the lawsuit.” Hensley, 461 U.S. at 435. Moreover, the court’s refusal to grant the order

was not based on the merits of the argument, but because consideration of the issue would have

been premature. See R&R at 14 (“[T]he current IEP is incorrect. Therefore, a conclusion on

prospective placement should not be given at this time.”). Given Plaintiff’s success on the

substantive issues, a fee reduction based on limited success is not warranted.

         Therefore, the undersigned finds that Plaintiff is entitled to an award of attorneys’ fees and

costs because she is a prevailing party, and that no reduction for “limited” or “partial” success is

warranted.




4
  DCPS specifically argues that the court denied “all substantive relief” requested by Plaintiff, and that therefore
Plaintiff’s award of attorneys’ fees should be “significantly reduced for partial success.” Opp’n at 4. During the
administrative proceedings, however, Plaintiff was awarded compensatory education in the form of “30 hours of
independent counseling services and 30 hours of independent mentoring services[.]” AR at 14. Accordingly,
Plaintiff “did not request compensatory education for her child [from the court] because the administrative Hearing
Officer had already awarded compensatory education[.]” Pl.’s Reply at 2 n.4. As a result, Plaintiff did not request
an award of compensatory education in her motion for summary judgment. See Proposed Order (ECF No. 18-2).
Daniels v. District of Columbia                                                                                     10


         Reasonable Rates

         Once the party moving for attorneys’ fees and costs is found to be a “prevailing party,” the

next question is determining the reasonable fees. The standard for reimbursement of attorney’s

fees involves calculation of the lodestar: multiplication of the reasonable amount of time spent by

a reasonable hourly rate. Hensley, 461 U.S. at 433. The requesting party bears the “burden of

establishing the reasonableness of the hourly rate sought.” Wood, 72 F. Supp. 3d at 18–19 (internal

quotation marks omitted) (citing In re North, 59 F.3d 184, 189 (D.C. Cir. 1995)).

         The undersigned finds that the Laffey Matrix published by the United States Attorney’s

Office (“USAO Laffey Matrix”), as opposed to the “enhanced” or “Salazar” Laffey Matrix, is

consistent with the reasonable market rate for IDEA cases in the community. Although Plaintiff

attempts to establish the “Laffey matrix updated with the Salazar method” as the market rate, see

Pl.’s Mem. at 13, she failed to meet her burden. In particular, Plaintiff submitted affidavits from

five IDEA practitioners; however, the undersigned finds that these affidavits, at most support the

proposition that three-quarters of the USAO Laffey Matrix rate is not in line with the market

standard. See Pl.’s Mot., Exhibit 4 (Hecht Decl.) (ECF No. 30-1) at 8; id., Exhibit 6 (Savit Decl.)

(ECF No. 30-1) at 7; id., Exhibit 7 (Moran Decl.) (ECF No. 30-1) at 3–4; id., Exhibit 8 (Hill Decl.)

(ECF No. 30-1) at 4; id., Exhibit 9 (Mendoza Decl.) (ECF No. 30-1) at 9. 5

         As the undersigned has rejected the proposition that an award of fees to a prevailing party

in an IDEA action must be confined to a rate of no more than three-quarters of the applicable



5
  Only one of the attorneys stated that his law firm charged the enhanced or updated Laffey Matrix rates for his client
in IDEA cases. Id., Exhibit 7 (Moran Decl.) (ECF No. 30-1) at 3 (“Moran and Associates adjusted its rates to match
those in the version of the Laffey matrix sometimes referred to the ‘LSI Laffey Matrix’ or the ‘Salazar Laffey
matrix[.]’”). However, the undersigned has found that such a statement, as well as Dr. Kavanaugh’s affidavit, is
insufficient to establish that the enhanced or updated Laffey Matrix should apply, unless counsel cites cases where
such rates were actually awarded and affirmed. Copeland v. District of Columbia, No. 1:13-CV-00837 (CRC), 2016
WL 5239595, at *2 n.2 (D.D.C. Sept. 22, 2016).
Daniels v. District of Columbia                                                                                     11


Laffey Matrix rates, the affidavits do not serve to advance the consideration of the issues to be

determined. Therefore, the undersigned finds that the USAO Laffey Matrix rates should apply to

calculate the award of fees in this case. 6


         Allowable Costs

         The undersigned finds that the expenses for copying and mailing as well as the fees for the

service of process and filing are reasonable and normally included as part of the award to a

prevailing party in this District. See Holbrook v. District of Columbia, 305 F. Supp. 2d 41, 46

(D.D.C. 2004) (“An attorney, however, is entitled to ‘all expenses associated with the litigation

that [she] would normally expect to pass on to fee paying clients,’ provided such costs are

reasonably incurred and reasonable in amount.”) (citing McKenzie v. Kennickell, 645 F. Supp. 437,

452 (D.D.C. 1986)).


         Calculation of the Total Fees and Costs

                  Attorney Fees – Douglas Tyrka

         During the period in which Douglas Tyrka represented Plaintiff, from April 2014 through

November 2015, he had approximately 16 years of experience. See Pl.’s Mot., Exhibit 5 (Tyrka

Decl.) (ECF No. 30-1) at 4 (“I received my juris doctorate from the University of Texas School of

Law at Austin in June of 1998.”) According to the USAO Laffey Matrix, the hourly rate for an

attorney with eleven to nineteen years of experience is $460. 7 Accordingly, the total fee award for

Mr. Tyrka is $23,115.



6
 DCPS does not dispute the reasonableness of the hours spent by Plaintiff’s counsel in this action. See generally
Opp’n (arguing only for a reduction based on Plaintiff’s limited success on the merits, and a reduction to three-
quarters of the Laffey Matrix rate for Plaintiff’s counsel).
7
 See U.S. Dep’t of Justice, Laffey Matrix – 2014-2015, available at http://www.justice.gov/sites/default/files/usao-
dc/legacy/2014/07/14/Laffey%20Matrix_2014-2015.pdf.
Daniels v. District of Columbia                                                                                   12


                    Attorney Fees – Alana Hecht

           During the period from August 2013 through June 2014, Alana Hecht had approximately

eight years of experience. See Pl.’s Mot., Exhibit 4 (Hecht Decl.) (ECF No. 30-1) at 2 (“I attended

Law School at the George Washington University School of Law, and received my juris doctorate

in May of 2005.”). The USAO Laffey Matrix provides that the hourly rate for an attorney with

eight to ten years of experience in 2013 was $360, 8 and in 2014 was $370. 9 Ms. Hecht claimed

46.5 billable hours in 2013, and 38.4 billable hours in 2014. Accordingly, the total fee award for

Ms. Hecht’s 84.9 hours is $30,948. 10


                    Paralegal Fees – Chithalina Khanchalern

           According to the USAO Laffey Matrix, the hourly rate for a paralegal or law clerk in 2013

was $145, 11 and in 2014 was $150. 12 Ms. Khanchalern claimed 8.8 billable hours in 2013, and 7.3

billable hours in 2014. Accordingly, the total award for Ms. Khanchalern’s 16.1 hours is $2,371.13


                    Costs & Expenses

           The undersigned finds that the costs and expenses claimed are reasonable, thus Plaintiff is

entitled to the full amount requested, $456.77. See Pl.’s Mot., Exhibit 1 (ECF No. 30-1) at 23.




8
 See U.S. Dep’t of Justice, Laffey Matrix – 2003-2014, available at https://www.justice.gov/sites/default/files/usao-
dc/legacy/2013/09/09/Laffey_Matrix%202014.pdf.
9
    See supra note 7.
10
     46.5 hours x $360 = $16,740. 38.4 hours x $370 = $14,208.
11
     See supra note 8.
12
     See supra note 7.
13
     8.8 hours x $145 = $1,276. 7.3 hours x $150 = $1,095.
Daniels v. District of Columbia                                                                   13


CONCLUSION

        In sum, Plaintiff is entitled to an award of $56,890.77 in attorneys’ fees and costs incurred

in relation with the litigation. An appropriate Order accompanies this Memorandum Opinion.




                                                                           /s/
                                                              DEBORAH A. ROBINSON
March 27, 2017                                                United States Magistrate Judge